Citation Nr: 0015188	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to a total disability evaluation due to 
individual unemployability resulting from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from August 1965 to December 
1967.  This appeal arises from May 1998 rating decision of 
the Columbia, South Carolina, Regional Office (RO) which 
denied service connection for a right foot disability.  This 
decision also determined that the veteran was not eligible 
for a total disability evaluation due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).  The veteran appealed these determinations.

In his substantive appeal (VA Form 9) of January 1999, the 
veteran requested a hearing before a traveling member of the 
Board of Veterans' Appeals (Board).  However, he withdrew 
this request in July 1999.

Based on the veteran's initial claim of February 1998, his 
service during a period of war, and the fact that he does not 
currently have any service-connected disabilities, it appears 
that he raised the issue of entitlement to a nonservice-
connected pension.  See Kellar v. Brown, 6 Vet. App. 157 
(1994) (A claim for a service-connected benefit from a war 
time veteran also presents a claim for nonservice-connected 
pension benefits).  This claim is not properly before the 
Board at the present time, inasmuch as it has not been 
developed for appellate review, and it is not inextricably 
intertwined with the issues on appeal.  Therefore, this 
matter is referred to the RO for the appropriate action.

It also appears from the representative's March 2000 
presentation that the veteran may be seeking to reopen his 
claim for service connection for a psychiatric disorder, 
which was denied previously in a final determination by the 
RO.  In the event this is the case, appropriate action should 
be taken by the RO with respect to this issue.


FINDINGS OF FACT

1.  The veteran has not submitted medical evidence 
establishing the existence of a current right foot 
disability.

2.  The veteran does not currently have a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a right foot disability.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  A total disability evaluation due to individual 
unemployability resulting from service-connected disabilities 
is not warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In preparation for his entrance into active service, the 
veteran received an enlistment examination in June 1965.  His 
feet were reported to be normal.  At the time of his 
enlistment in August 1965, the veteran completed a medical 
history form.  He specifically denied any prior history of 
foot trouble.  Another physical inspection of the veteran in 
August 1965 found no additional defects.  The service medical 
records noted in October 1965 that the veteran had a plantar 
wart on his right foot.  In November 1965, this planter wart 
was treated by trimming and the application of acid.  A 
separation examination was provided to the veteran in 
December 1967.  He denied any medical history of foot 
trouble.  On examination, his feet were reported to be 
normal.  

The veteran filed claims for service connection for a right 
foot disability and TDIU in February 1998.  He asserted that 
he had been treated for a "broken bone" in his right foot 
in 1992 at a VA medical center.  It was contended by the 
veteran that this broken bone had existed since his military 
service and had been mis-diagnosed as a plantar wart.

The veteran's VA medical records dated from the late 1980's 
to the late 1990's were incorporated into his claims file.  A 
medical record of February 1991 reported the veteran's 
medical history to include plantar warts.  However, no 
abnormalities were noted on examination of his extremities.  
Separate comprehensive physical examinations given the 
veteran in February and April 1991 found no abnormalities 
with his extremities.  The private medical evidence only 
reported treatment for the veteran's psychiatric 
disabilities.

A supplemental statement of the case (SSOC) was sent to the 
veteran in January 1999.  He was informed that his claim for 
service connection for a right foot disability was not well-
grounded on the basis that there was no evidence of a current 
disorder.  It was specifically mentioned that the VA medical 
center that he had identified as treating his claimed foot 
disorder did not provide any records of such treatment.  He 
was also informed that his claim for TDIU was denied, as he 
did not meet the statutory or regulatory requirements for 
this entitlement.


II.  Service Connection for a Right Foot Disability

a.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).  When the condition noted during service 
is not shown to be chronic or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  The regulation 
requires continuity of symptomatology, not continuity of 
treatment.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability in the form of 
a medical diagnosis, (2) incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence, and (3) a nexus between the in-service injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim 
may still be well grounded under the provisions of 38 C.F.R. 
§ 3.303(b) if (1) the condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter 
and (3) competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 489 
(1997).  The evidentiary threshold for establishing a well-
grounded claim is low and requires only that the claim be 
"plausible" or "capable of substantiation."  Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000).


b.  Analysis

A review of the evidence indicates that the veteran and his 
representative have been informed of the requirements for 
submitting a well-grounded claim for service connection.  
This was accomplished in the RO's statement of the case (SOC) 
issued in December 1998 and SSOC in January 1999.  It is also 
noted by the Board that the veteran has alleged that he 
underwent treatment for his claimed right foot disorder at a 
VA facility in 1992.  However, the records obtained from the 
identified VA medical center do not indicate that such 
treatment happened.  He was notified of this fact in the SSOC 
of January 1999 and presented with the opportunity to submit 
additional evidence.  As the veteran and his representative 
have been provided with the opportunity to present evidence 
and arguments on the issues on appeal, and availed themselves 
of those opportunities, appellate review is appropriate at 
this time.  See Robinette v. Brown, 8 Vet. App. 65 (1995); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records do indicate that he was 
treated for plantar warts on his right foot.  However, his 
subsequent separation examination and post-service medical 
records do not indicate that these warts ever reoccurred.  In 
fact, the veteran's contention is not that he currently has a 
plantar wart on his right foot, but that he has residuals of 
a fractured bone in his right foot that were sustained during 
his military service.  However, as a lay person, the veteran 
does not have the medical expertise to provide a diagnosis or 
determine etiology of chronic symptoms.  See Zang v. Brown, 8 
Vet. App. 246 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Therefore, this lay evidence cannot establish the 
medical nexus required by both the Caluza or Savage 
decisions.  There is no evidence in either the service 
medical records or the post-service medical evidence that 
such a fracture was sustained or treated.  The post-service 
physical examinations have repeatedly found no significant 
abnormalities in his right foot.

Based on the above analysis, the undersigned finds that the 
current claim for service connection for a right foot 
disability has failed to meet the Caluza or Savage tests for 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  That is, 
there is no medical evidence of a current disability.  
Without any evidence of a current disability, the veteran's 
claim is not capable of substantiation.  Since this claim is 
not well-grounded, there is no duty to further assist the 
veteran, and the claim must be denied.  Grottveit v. Brown, 5 
Vet. App. 91(1993).


III.  Total Disability Evaluation for Individual 
Unemployability due to Service-Connected Disabilities.

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a)(1) (1999).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of 38 C.F.R. § 4.16 of the rating schedule are 
present.  38 C.F.R. § 3.340(a)(2) (1999).

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (1999).

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (1999).




b.  Analysis

A review of the claims file indicates that the veteran has 
not been awarded service connection for any type of 
disability.  The veteran's contentions of record indicate 
that his primary reason for not being employed is his 
psychiatric disability.  However, this disability was last 
denied service connection in a rating decision issued in 
September 1995 and this decision was not timely appealed by 
the veteran.  As there is no current service-connected 
disabilities, the veteran does not currently meet the 
criteria of 38 C.F.R. § 4.16 for entitlement to TDIU.  
Therefore, this claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 42 (1994).


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a right 
foot disability, this appeal is denied.

A total evaluation for individual unemployability due to 
service-connected disability is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

